Title: To George Washington from Henry Lee, Jr., 13 September 1788
From: Lee, Henry Jr.
To: Washington, George



My dear General.
New York 13th Septr 88.

at length the new govt has received the last act necessary to its existence. This day Congress passed the requisite previous arrangements. The first Wednesday in January the ratifying states are to appoint electors, on the first Wednesday in february the president is to be chosen, & the first Wednesday in March is the time, & this city the place for commencing proceedings.
Some delay has attended this business from a difference in opinion respecting the place of meeting, but this delay has not in the least affected the sooner or later operation of the constitution. The southern gentlemen did not accord in the place of temporary residence, from a discordance in sentiment, of its effect on the establishment of the permanent seat of govt. Some considered this city, others a more southern position, as the most favorable theatre to negotiate the determination of the ten miles square. Many plausible & some cogent reasons are adducible in support of either opinion & time only can shew which is founded in propriety.
The solemnity of the moment, & its application to yourself, has fixed my mind in contemplations of a public & a personal nature and I feel an involuntary impulse which I cannot resist of communicating without reserve to you, some of the reflexions which the hour has produced. Solicitous for our common happiness as a people, & convicted as I continue to be, that our peace & prosperity depends on the proper improvement of the present period, my anxiety is extreme, that the new govt may have an auspicious beginning—To effect this & to perpetuate a nation formed under your auspices, it is certain that again you will be called forth.
The same principles of devotion to the good of mankind

which has invariably governed your conduct, will no doubt, continue to rule your mind however opposite their consequences may be, to your repose & happiness. It may be wrong, but I cannot suppress in my wishes for national felicity, a due regard to your personal fame & content[ment].
If the same success should attend your efforts on this important occasion, which has distinguished you hitherto, then to be sure you will have spent a life, which providence rarely if ever before gave to the lot of one man. It is my beleif it is my anxious hope that this will be the case, but all things are uncertain, & perhaps nothing more than political events. The new govt tho about to commence its proceedings & r[e]ceived by a large majority of the people with unprecedented unanimity & attachment, must encounter from the nature of human affairs many difficultys—these obstacles to its harmonious progress will receive additional weight & influence from the active & enterprizing characters who continue to inflame the passions & to systemize the measures of opposition—the circular letr from this state, seems to be the standard, to which the various minoritys will repair, & if they should succeed in bringing quickly into action the objects of that letr, new & serious difficu[l]tys must arise, which will cross & may destroy the govt in its infancy—Much will depend on the part which the assembly of Virginia may adopt in this business, & from the complexion of that body, little is to be hoped. They appeared to be generally opposed, & Mr Henry with many other conventional coadjutors, are members of the legislature—Madison will not be there, nor is there a friend to govt in the assembly of comparative ability—It would be fortunate if this gentleman could be introduced into that body, & I think it is practicable—Mr Gordon one of the orange members would readily vacate, to let him in & the county would certainly elect him. In my letr of this date to Doctor Stuart, I have mentioned this suggestion.
It would certainly be unpleasant to you & obnoxious to all who feel for your just fame, to see you at the head of a tumbling system—It is a sacrifice on your part, unjustifiable in any point of view—But on the other hand no alternative seems to be presented.

Without you the govt can have but little chance of success, & the people of that happiness which its prosperity must yield—In this dilemma, it seems wise that such previous measures be in time adopted, which most promise to allay the fury of opposition, to defer amendments, till experience has shewn defects & to ensure the appointments of able & honest men in the first Congress.
One of the best means to accomplish this seems to me to bring into the assembly of Virga the aid before mentioned.
Indeed I know of nothing so effective, for on the conduct of Virga every thing will depend—Her example will be followed, & if she supports with promptitude the system recommended by this state, confusion & anarchy may be the substitutes of order & good govt.
With much freedom have I disclosed to you & to you only, my sentiments on the present epocha as it involves in it, yourself. I am persuaded you will attribute my conduct to the motives which gave birth to it—zeal for the public prosperity, solicitude for your fame & happiness.
In a few weeks I shall return to Virga, if by land, I shall pay my respects to Mount Vernon, when it will be more in my power to explain fully my opinion.
If any thing in this city would be agreable to you, it will give me pleasure to obey your commands & I can send articles procured, by water to Alexa. It is most probable we shall return by sea, in which case they can be taken with me. Mrs Lee begs to be presented to your lady. I have the honor to be with unalterable attachment yours truely

Henry Lee.

